Title: From Thomas Jefferson to John Jay, 2[8] October 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Oct. 27. [i.e., 28] 1787.

When I had the honor of addressing you on the 8th. instant, the appearances of war were such, that no one would have been surprised to hear that hostilities were actually commenced at sea. The preparatives were pushed with such a vivacity on the part of England that it was believed she had other objects in view than those she spoke out. However, having protected by her countenance the establishment of the Stadtholder by the Prussian troops, and compleatly detached the court of Berlin from that of Versailles, she made a proposition to the latter to disarm, which was agreed to. Mutual declarations for this purpose were signed last night at Versailles, of which I have now the honour to inclose you copies. Commissaries are to be appointed on each side to see that the disarming takes place. The count de Moustier having been detained at Brest a fortnight by contrary wind, and this continuing obstinately in the same point, admits a possibility that this letter may yet reach Brest before his departure. It passes through the post office and will be opened and read of course. I shall have the honour of addressing you more fully a week hence by a private hand. I have now that of assuring you of the sincerity of that esteem and respect with which I have the honour to be, Sir, your most obedient & most humble servant,

Th: Jefferson

